Citation Nr: 1810489	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-21 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 4, 1976 rating decision that denied entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

Subsequent to the May 1976 rating decision, a November 1988 Board decision denied the Veteran's claim of service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The November 1988 Board decision subsumed the May 4, 1976 rating decision.  38 U.S.C. § 7104  (2012); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); VAOGCPREC 14-95 (May 12, 1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A request to revise a rating decision on the basis of CUE does not constitute a claim for benefits.  Therefore, VA's duties to notify and assist under the VCAA are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions).





Analysis

The Veteran requests revision of a prior May 1976 rating decision, and alleges there was CUE in the denial of his reopened claim of service connection for schizophrenia.

By way of background, on February 21, 1975, the day after the Veteran's discharge from service, the Veteran filed a service connection claim for a nervous condition that was denied in a March 1975 rating decision which noted the disability as a disorder of thinking and behavior.  The claim was denied as the Veteran's nervous condition was not considered a disease or injury under the law.  In February 1976, the Veteran filed a claim of service connection for schizophrenia.  In a subsequent February 1976 letter from the RO, the Veteran was informed that his nervous condition is a constitutional or developmental abnormality which is not considered a disability under the law.  However, a February 1976 VA Form 10-7131 indicated that an examination was to be conducted for the Veteran's pending claim of service connection for schizophrenia.  The February 1976 hospital summary record noted diagnosis of schizophrenia paranoid type.  Thereafter, in the May 1976 rating decision, the RO reclassified the Veteran's reopened claim as service connection for schizophrenia (previously diagnosed as a disorder of thinking and behavior) and denied the claim on the basis that the Veteran's nervous condition was an extension of his pre-service disability.  The Veteran did not appeal the May 1976 rating decision.  

In October 1980, the Veteran again filed a service connection claim for a nervous condition which was denied in an unappealed May 1981 rating decision.  In June 1986, the Veteran filed a claim to reopen the previously denied nervous condition claim which was denied in a November 1986 RO decision.  The Veteran appealed the denial to the Board and in a November 1988 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  In August 1992, the Veteran requested a reopening of his nervous condition claim, and this claim was denied in an unappealed October 1992 rating decision.  In November 1999, the Veteran submitted a request to reopen the previously denied psychiatric disorder claim now claimed as bipolar disorder.  This claim was denied in a February 2000 rating decision.  The Veteran appealed the denial to the Board, and in a September 2002 decision, the Board reopened and denied the Veteran's acquired psychiatric disorder claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  By a subsequent Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacated the Board's September 2002 decision, and remanded the case to the Board.  In March 2005, the Board remanded the acquired psychiatric disorder claim for further evidentiary development, and in a November 2005 decision, the Board denied the service connection claim.  The Veteran appealed the Board's denial to the Court, and in a March 2008 Memorandum, the Court affirmed the Board's decision with respect to the findings that the Veteran's psychiatric disorder (schizophrenia) preexisted service.  However, they vacated that part of the decision with regard to the finding that the preexisting condition was not aggravated by service and remanded the claim for further adjudication consistent with that decision.  The case returned to the Board, and in October 2008 and April 2009, the Board remanded the matter for further evidentiary development.  In an October 2010 decision, the Board granted service connection for bipolar disorder.  The grant of service connection for bipolar disorder (also historically diagnosed as schizophrenia paranoid type and schizoaffective disorder) was effectuated in a September 2010 rating decision with an assigned effective date of November 8, 1999.  

In February 2011, the Veteran filed a request for revision of the May 1976 rating decision on the basis of CUE, seeking an earlier effective date for service connection for his acquired psychiatric disorder.  A May 2011 rating decision found there was no CUE in the May 1976 rating decision.  The Veteran filed an April 2012 notice of disagreement, a July 2013 statement of the case (SOC) was issued, and the Veteran filed an August 2013 substantive appeal. 

When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision and may not thereafter be reopened and allowed except upon receipt of new and material evidence.  A claim based on the same factual basis may not be considered.  38 U.S.C. § 5108, 7104 (2012); 38 C.F.R. § 20.1104  (2017).  An unappealed rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a claim of CUE as a matter of law.  Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994). 

The Federal Circuit clarified that a later Board decision's delayed subsuming of an RO decision occurs only when the Board decided the same issue that the RO decided and when the RO decision and the Board review were based on the same factual basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000).  The Federal Circuit held that it would be inconsistent with the statutes governing the finality of Board decisions to permit a CUE challenge before the RO to an earlier RO decision after the Board had reviewed all the evidence in that RO decision and denied service connection, thus in essence affirming the RO decision. 

In the current case, the Board finds that its November 1988 decision was based on the same factual basis as the May 4, 1976 RO decision, and that decision was subsumed by the November 1988 Board decision.  Thus, the May 4, 1976 RO decision cannot be subject to a claim of CUE.  No other claim of CUE has been contended by the Veteran. 

In a case such as this, where the law, and not the evidence, is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under the circumstances, the Veteran's claim of CUE in the May 4, 1976 RO decision must be dismissed.









ORDER

The claim to revise or reverse the RO's May 4, 1976 rating decision, which denied service connection for schizophrenia, on the basis of CUE is dismissed.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


